Citation Nr: 1520998	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether a reduction in rating from 10 percent to zero percent for bilateral hearing loss, effective March 25, 2010, was proper.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in April 2013, at which time it found that the reduction in rating from 10 percent to zero percent for bilateral hearing loss was proper.  The Veteran appealed, and in an October 2014 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the April 2013 Board decision and remanded the case in accordance with the Memorandum Decision.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDING OF FACT

The evidence fails to show actual improvement in the Veteran's bilateral hearing loss disability level and ability to function under the ordinary conditions of life and work.

CONCLUSION OF LAW

The reduction in rating for bilateral hearing loss from 10 percent to zero percent was not proper, and the reduction is void ab initio.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.10, 4.13, 4.85 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Court determined that the Board failed in its April 2013 decision to find or analyze whether there was actual improvement in the Veteran's ability to function under the ordinary conditions of life and work, pursuant to Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In cases where a Veteran's disability rating is reduced, the Board must determine whether the reduction was proper.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  In determining the propriety of a rating reduction, the Board must not only "determine[] that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421.  "Where...the Court finds that the [Board] has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with law."  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

In the April 2013 decision, the Board noted that in February 2008, the Veteran was granted a 10 percent disability rating for bilateral hearing loss, effective August 24, 2007.  In July 2009, the Veteran requested an increased rating for his bilateral hearing loss and was provided a VA audiological examination in March 2010.  The Veteran's average pure tone threshold value for both ears was 46.25, and the Maryland speech recognition test revealed a score of 80 percent for each ear.  The Board found that application of those results to 38 C.F.R. § 4.85 Table VI and Table VII results in a zero percent disability rating.

The Veteran also provided a letter and audiogram results from his private physician.  The audiogram did not reflect a recorded threshold value at 3000 Hz, or an average pure tone threshold value.

The Board found that the private examiner's opinion was inadequate for rating purposes.  The Board also found that mechanical application of the Veteran's audiological test results from January 2008 and March 2010 VA examinations resulted in a zero percent rating under the rating criteria for bilateral hearing loss.  Accordingly, the Board found the rating reduction to be proper.

The Court determined that the Board failed to observe applicable law, specifically because it did not find or analyze whether there was actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Accordingly, the rating reduction in void ab initio.  This decision serves to implement the Court's order in accordance with the October 2014 Memorandum Decision.


ORDER

The reduction of the disability rating for bilateral hearing loss from 10 percent to zero percent, effective March 25, 2010, was improper, and the appeal is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


